                                      EXHIBIT 1

                                     AFFIDAVIT

STATE OF IOWA )
                     )
COUNTY OF POLK)

                         Introduction and Agent Background


       I, Robert Friend, hereby depose and state as follows:

       1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF), and have been since January 18, 2016. I am a graduate of

Northern Arizona University, with a Bachelor's Degree in Criminal Justice and

Criminology with a minor in Sociology. I completed the Department of Homeland

Security's Criminal Investigator Training Program and the Bureau of Alcohol,

Tobacco, Firearms & Explosives (ATF) Special Agent Basic Training program at the

Federal Law Enforcement Training Center in Glynco, Georgia. In these training

programs, I learned many investigative techniques including training on common

practices associated with firearms , firearms trafficking, and narcotics.

       2.     My current assignment with ATF involves the investigation of

· individuals who traffic firearms to individuals, violent criminals, criminal

organizations such as street gangs and drug trafficking organizations. I have used

cooperating informants, undercover agents, pen register/trap and trace devices,

video surveillance, GPS tracking devices, and audio surveillance, among other law

enforcement techniques, in the course of my career. Additionally, I have conducted

numerous controlled buys of firearms and narcotics from targets of law enforcement




      Case 6:21-cv-02030-CJW-KEM Document 1-1 Filed 05/03/21 Page 1 of 7
investigations. During my law enforcement career, I have participated in numerous

investigations which have led to arrests, convictions of violators, and seizures of

narcotics, firearms and proceeds gained from illegal activity. Based on my training

and experience, I am familiar with methods used for firearms trafficking, and a

variety of means to launder illegal proceeds. Based on my training and experience,

I am familiar with organization and operation of narcotics conspiracies and the

operation of organized narcotics and firearms trafficking organizations.

      3. The facts in this Affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This Affidavit is intended to show that there is sufficient probable cause for the

seizure and forfeiture of a Taurus TH9C pistol CAL:9, bearing serial number

TMR81074, a Diamond Arms Inc. DB-15 rifle, CAL: 223, bearing serial number

DB2401269, a Mossberg 835 Ulti-Mag Shotgun, CAL:12 bearing serial number

UM9413355, 40 (forty) rounds Winchester-Western Ammunition, 23 (twenty-three)

rounds assorted ammunition, 60 (sixty) rounds Tula Cartridge-Works-Russia

ammunition and 4 (four) rounds assorted ammunition .

       4. Based on the facts set forth in this Affidavit, probable cause exists to

believe the firearms and ammunition listed in paragraph 3 above consisting of three

firearms and assorted ammunition, was possessed in violation of Title 18, United

States Code, Section 922(g)(3), possession of a firearm by a user of a controlled

substance (methamphetamine and marijuana) leading to the seizure and forfeiture

Taurus TH9C pistol CAL:9, bearing serial number TMR81074, a Diamond Arms



                                           2

     Case 6:21-cv-02030-CJW-KEM Document 1-1 Filed 05/03/21 Page 2 of 7
Inc. DB-15 rifle , CAL: 223, bear~ng serial number DB2401269, a Mossberg 835 Ulti-

Mag Shotgun, CAL:12 bearing serial number UM9413355, 40 (forty) rounds

Winchester-Western Ammunition, 23 (twenty-three) rounds assorted ammunition,

60 (sixty) rounds Tula Cartridge-Works-Russia ammunition and 4 (four) rounds

assorted ammunition seized November 13, 2020 from Cody Winters and Thomas

Downer in Charles, City, Floyd County, Iowa in the Northern District of Iowa

                                    Administrative Claim

      5.        On or about February 2, 2021, Cody Winters filed a claim in the

administrative forfeiture proceeding commenced by ATF to the firearms and

ammunition listed above . Winters claims the firearms belong to him, that he made

all of the purchases for these items legally, has a permit to carry the firearms, and

questions the validity of the search conducted where most of these items were

seized.

      6. That, in addition, I am aware that once a claim is filed by a person

stating an interest in property subject to administrative forfeiture, the matter is

then referred to the Office of the United States Attorney for consideration of filing a

civil forfeiture action in federal court to adjudicate the claims of Cody Winters.

                                             Facts

          7. That as part of my responsibilities with ATF as a special agent that I am

aware of an investigation involving Cody Winters and Thomas Downer.

          8. That I am aware that on November 13, 2020, a search warrant was




                                             3

     Case 6:21-cv-02030-CJW-KEM Document 1-1 Filed 05/03/21 Page 3 of 7
conducted at the residence of Cody Winters in Charles City, Floyd County, Iowa in

the Northern District of Iowa. As a result of the search warrant, law enforcement

seized the flowing items from the residence of Cody Winters:

            21-ATF-003154 (Diamondback Arms Inc. DB-15 Rifle CAL:223
            SN:DB2401269);

            21-ATF-003157 (Mossberg 835 Ulti-Mag Shotgun CAL:12
            SN:UM9413355);

            21-ATF-003107 (40 Rounds Winchester-Western Ammunition
            CAL:9);

            21-ATF-003109 (23 Rounds Assorted Ammunition CAL:Multi);

            21-ATF-003155 (60 Rounds Tula Cartridge Works - Russia
            Ammunition CAL:223);

            21-ATF-003158 (4 Rounds Assorted Ammunition CAL:12).

      9. During the execution of the search warrant of Winters' home in Charles

City, Iowa, law enforcement also discovered a baggy of a crystal substance believed .

to be methamphetamine, a baggie containing marijuana as well as drug

paraphernalia.

      10.     Winters admitted to having marijuana in his residence during the

execution of the search warrant. Winters informed law enforcement over the phone

while the warrant was being executed that he had marijuana at the residence as

well as two marijuana pipes. I am aware also that Winters was aware that law

enforcement had found the baggie containing the crystalline substance believed to

be methamphetamine.

      11. When interviewed by law enforcement following the search, Winters



                                          4

     Case 6:21-cv-02030-CJW-KEM Document 1-1 Filed 05/03/21 Page 4 of 7
admitted that he was a user of both marijuana and methamphetamine, Winters

admitted that he had smoked marijuana within 2-3 days before the search warrant.

Winters also indicated he had smoked ¼ to ½ gram of methamphetamine within the

last month.

        12. Winters further clarified to law enforcement that he had use marijuana a

few days before the November 13, 2020 search and had used methamphetamine

about 3-4 weeks prior to the search. In addition, Winters admitted to selling drugs

in the past, but indicated he had not sold any drugs since a law enforcement raid in

2018.

        13. In addition to the firearms and ammunition listed above, Thomas

Downer also had possessed the following firearm that was taken from him during a

search conducted at his residence in Charles City, Floyd County, in the Northern

District of Iowa on November 13, 2020:

        21-ATF-003104 (Taurus TH9C Pistol Cal:9 SN: TMR81074)

        14. This firearm was claimed in the administrative claim filed by Cody

Winters with ATF as being owned by him.

        15. When interviewed by law enforcement following the search, Downer .

indicated that Winters had left the Taurus at Downer's residence in the past few

days before the execution of the search warrant on November 13, 2020.

        16. Downer further indicated he was a user of marijuana, having used it that




                                           5

     Case 6:21-cv-02030-CJW-KEM Document 1-1 Filed 05/03/21 Page 5 of 7
morning before the search. He also stated that he had used methamphetamine

about a month before the execution of the warrant. Further, Downer had sold

drugs in the past, but had not done so in the past 6 months.

      17.An interview with an acquaintance of Downer on November 13,

2020, indicated the acquaintance and Downer used marijuana and

methamphetamine daily and both had used the morning of November 13, 2020

before the execution of the search warrant at about 2 am.

      18. The acquaintance also indicated that the Taurus 9 MM pistol found in

Downer' residence had been purchased by Downer from Winters about 1 to 2 weeks

before the execution of the search warrant on November 13, 2020.

      19. That based on my knowledge of the information contained herein, the

firearms and ammunition listed herein are subject to seizure and forfeiture to the

United States pursuant to 18 U.S.C. § 924(d) as a firearm or ammunition involved

in or used in a knowing violation of 18 U.S.C. § 922(g)(3) as Cody Winters and

Thomas Downer were unlawful users of controlled substances. Winters and Downer

possessed the firearms and ammunition while being a user of both marijuana and

methamphetamine, thereby subjecting the firearms and ammunition to seizure and

forfeiture pursuant to 18 U.S.C. § 924(d)(l)



                                        Conclusion

      Based on the above-foregoing facts and circumstances, this Affidavit shows

there is probable cause for the seizure and forfeiture of a Taurus TH9C pistol



                                          6

     Case 6:21-cv-02030-CJW-KEM Document 1-1 Filed 05/03/21 Page 6 of 7
CAL:9, bearing serial number TMR81074, a Diamond Arms Inc. DB-15 rifle , CAL:

223, bearing serial number DB2401269, a Mossberg 835 Ulti-Mag Shotgun, CAL:12

bearing serial number UM9413355, 40 (forty) rounds Winchester-Western

Ammunition, 23 (twenty-three) rounds assorted ammunition, 60 (sixty) rounds Tula

Cartridge-Works-Russia ammunition and 4 (four) rounds assorted ammunition

as the firearms and ammunition are subject to forfeiture , pursuant to Title 18,

United States Code, Section 924(d)(l), as property involved in violation of Title 18,

United States Code, Section 922(g)(3) .

      I declare under penalty of perjury that the above-foregoing acts and

circumstances are true and correct to the best of my knowledge and belief.

      Executed this    SJ- day of May 2021.

                          Robert Friend, Special Agent
                          Bureau of Alcohol, Tobacco, Firearms & Explosives


      Subscribed to and sworn to before me on this     _l_ day of May 2021.

                                            ~Y
                                          Notary Public
                                          In and for the State of Iowa

My commission expires:




                                            7

     Case 6:21-cv-02030-CJW-KEM Document 1-1 Filed 05/03/21 Page 7 of 7
